MEMORANDUM**
Letebirhan Naizghi Gezehne, a native and citizen of Ethiopia, petitions for review of the Board of Immigration Appeals’ (“BIA”) dismissal of her appeal from an Immigration Judge’s denial of her application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), and we deny the petition for review.
The BIA’s finding that petitioner failed to establish persecution or a well-founded fear of persecution on account of an enumerated ground is supported by substantial evidence. See id. at 481 n. 1,112 S.Ct. at 815 n. 1 (“To reverse the BIA finding we must find that the evidence not only supports that conclusion, but compels it.”). Because petitioner failed to establish eligibility for asylum, she necessarily fails to satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).
Because the BIA failed to address Gezehne’s contention that the IJ erred in designating Eritrea as an alternate country of removal, we remand under INS v. Ventura, 537 U.S. 12, 17, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam) to permit the BIA to conduct further proceedings consistent with El Himri v. Ashcroft, 378 F.3d 932, 938-39 (9th Cir.2004).
We deny Gezehne’s request for attorney’s fees pursuant to 28 U.S.C. § 2412 without prejudice to its renewal upon proper application.
See 28 U.S.C § 2414(d)(1)(B); 9th Cir. R. 39-1.6, 39-2.
PETITION FOR REVIEW DENIED in part; REMANDED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.